DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 7, 8, 10, 11, 13-15, 17 and 20 are pending as amended on 3/10/2021. Claims 13-15 and 17 stand withdrawn from consideration.
The modified grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 3/10/2021. The rejections have been modified solely to reflect the amendments to the claims. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1-3, 7, 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al (US 2015/0322223) in view of Sakayori et al (US 2019/0375894).
As to claims 1-3, 7, 10 and 20, Woo discloses a transparent polyimide useful as a substrate in a flexible display device [0001-2]. Woo exemplifies [0050] a polyimide prepared from aromatic diamine TFDB (i.e., a diamine according to instant formula 2), dianhydrides 6FDA (0.07 mol) and BPDA (0.03 mol), and dicarbonyl compound TPC (diacid chloride according to instant formula 3 and as recited in claim 7). 
With regard to the presently claimed range of dicarbonyl (formula 3) to dianhydride (6FDA + BPDA):
The molar ratio of TPC to dianhydride (i.e., 6FDA+BPDA) exemplified by Woo is 0.1:0.1, i.e., 50:50, and therefore falls just outside the range recited in instant claim 1 (i.e., just above the presently recited maximum of “less than 50:50”). However, case law has established that a prima facie case of obviousness is established where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05 I. Given that the claimed range of “40:60 to less than 50:50” and the molar ratio of 50:50 exemplified by Woo are so mathematically close that the difference between the claimed range and prior art is virtually negligible, a prima facie case of obviousness exists, absent any showing of unexpected results or criticality.
Woo fails to teach utilizing a siloxanediamine, and therefore, the polyimide disclosed by Woo (which is a polyamide-imide due to the TPC reactant) does not contain a unit derived from a silicon-containing diamine according to instant formula 1. 
Sakayori teaches a polyimide film [0020] which is useful as a surface material for a display [0019]. Sakayori teaches that polyimide film is considered to have excellent restorability when repeatedly bent and unbent [0047], but that conventional transparent polyimide has a difficulty in returning to flatness after being kept bent for a long period of time [0048]. Sakayori teaches that substrates and surface materials for flexible displays are required to have resistance to repeated bending [0052], and enough surface hardness for a protection film [0055]. Sakayori teaches that by introducing a flexible molecular framework containing one or two silicon atoms between aromatic rings, a polyimide film can be produced which has a controlled glass transition temperature, while also keeping the elastic modulus derived from the aromatic ring. The increase in flex resistance is attributed to the introduction of certain amounts of the flexible 
Sakayori teaches the following structural formula of the diamine containing two silicon atoms [0068]:

    PNG
    media_image1.png
    155
    311
    media_image1.png
    Greyscale

wherein L can be a direct bond, R10 is a monovalent hydrocarbon group containing up to 20 carbon atoms (preferably a methyl [0073]), and R11 is a divalent hydrocarbon group containing 1-20 carbon atoms (preferably an alkylene group containing 2-4 carbons [0079]). Sakayori further names three preferred silicon atom-containing diamines, including 1,3-bis(3-aminopropyl)tetramethyldisiloxane (herein “DSX”) [0112], which has a structure according to instant chemical formula 1 as recited in instant claims 1-3 wherein L1 and L2 are propylene groups, and Ra-d
In light of Sakayori’s disclosure, the person having ordinary skill in the art would have been motivated to incorporate a silicon-containing monomer into a polyimide prepared from fluorine-containing monomers (such as 6FDA and TFDB) in order to maintain the desired colorlessness and transparency, while also improving the adhesion of the polymer in a laminate and improving resistance to repeated bending. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide from TFDB, 6FDA, BPDA and TPC, as disclosed by Woo, by replacing a portion of the TFDB with a silicon-containing diamine such as DSX, as taught by Sakayori, in order to improve the flex resistance and the adhesion of Woo’s polyimide film.
With regard to the amount of siloxane diamine (instant formula 1) relative to the total amount of siloxane diamine and TFDB diamine of instant formula 2:
As established above, Sakayori teaches an amount of silicon-containing diamine ranging from 20-40 mole percent, based on the total amount of silicon-containing diamine and aromatic ring-containing diamine. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamideimide from 6FDA, BPDA and TPC as dianhydrides and dicarbonyl monomers, and from TFDB and DSX as diamine monomers, as suggested by modified Woo, by utilizing any appropriate amount of DSX within Sakayori’s preferred range of 20-40 mol% of the diamines, including an amount within the presently claimed range of 30 to less than 50 mol% (claim 1) or 30-40 mol% (claim 10), in order to improve adhesion and flex resistance, while also maintaining surface hardness, as described by Sakayori. Case law has prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
With regard to the recited total amounts of formula 2 diamine and formula 3 dicarbonyl compound, relative to the total amount of compounds of formulas 1-3, 6FDA and BPDA:
As established above, modified Woo suggests incorporating silicon-containing diamine (e.g., DSX) in an amount of 30 mol% of total diamines (e.g., DSX + TFDB). The table below shows the molar amounts of each of the monomers utilized by Woo in example 1 [0050], as well as the molar amounts of the monomers if 30 mol % of the TFDB were replaced by DSX. As shown by the table below, for an amount of 30 mol% DSX, the total amount of diamine of formula 2 (TFDB) and dicarbonyl of formula 3 (TPC) is 60 mol%, which is greater than 50 mol% based on the total compounds. (A similar calculation for 40 mol % DSX based on total diamines can also be performed to show that, for an amount of 40 mol% DSX, the total amount of diamine of formula 2 (TFDB) and dicarbonyl of formula 3 (TPC) is 55 mol%, which is greater than 50 mol% based on the total compounds.)


    PNG
    media_image2.png
    157
    579
    media_image2.png
    Greyscale

As to the presently recited article and properties: Woo discloses that the resin is used to form a transparent film useful in a cover substrate in a flexible device [0001], 
However, modified Woo suggests a polyamide-imide having substantially the same structure as recited in the present claims (as established above) and as described in the instant examples (i.e., same monomers in substantially the same proportion). With regard to refractive index, as established above, modified Woo suggests a polyamide-imide from 6FDA, BPDA and TPC as dianhydrides and dicarbonyl monomers, from TFDB and DSX as diamine monomers, and having 30-40 mol% DSX based on the total diamine. Instant examples 4-6 show that, for a polyamide-imide having the same monomers as suggested by modified Woo and having 30 or 40 mol% DSX, the refractive index is 1.61-1.63. There is reasonable basis to conclude, therefore, that a polyamide-imide having 30-40 mol% DSX, as suggested by modified Woo, has a refractive index substantially similar to instant examples 4-6 (i.e., 1.61-1.63), and therefore 1.63 or less.
With regard to toughness, as set forth above, modified Woo suggests a resin according to TPC/6FDA/BPDA/TFDB/DSX wherein the molar ratio of TPC/(6FDA+BPDA) is just below 50:50. The copolymers exemplified in the instant specification (Table 1) which have a TPC/(6FDA+BPDA) ratio most similar to the ratio of modified Woo are the copolymers of instant examples 3-5 and comparative example 3, which have ratios ranging from 40:60 to 50:50. Every instant inventive and comparative example copolymer having a TPC/dianhydride ratio ranging from 40:60 to 50:50 has a toughness above the presently recited minimum of 1152. In particular, of the instant .

Claims 1-3, 7, 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al (US 2015/0322223) in view of Eguchi et al (JP 2014/025038; included machine translation cited herein) and Araki et al (US 2015/0370358).
As to claims 1-3, 7, 10 and 20, Woo discloses a transparent polyimide useful as a substrate in a flexible display device [0001-2]. Woo exemplifies [0050] a polyimide prepared from aromatic diamine TFDB (i.e., a diamine according to instant formula 2), dianhydrides 6FDA (0.07 mol) and BPDA (0.03 mol), and dicarbonyl compound TPC (diacid chloride according to instant formula 3 and as recited in claim 7). 
With regard to the presently claimed range of dicarbonyl (formula 3) to dianhydride (6FDA + BPDA):
The molar ratio of TPC to dianhydride (i.e., 6FDA+BPDA) exemplified by Woo is 0.1:0.1, i.e., 50:50, and therefore falls just outside the range recited in instant claim 1 (i.e., just above the presently recited maximum of “less than 50:50”). However, case law prima facie case of obviousness is established where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05 I. Given that the claimed range of “40:60 to less than 50:50” and the molar ratio of 50:50 exemplified by Woo are so mathematically close that the difference between the claimed range and prior art is virtually negligible, a prima facie case of obviousness exists, absent any showing of unexpected results or criticality.
Woo fails to teach utilizing a siloxanediamine, and therefore, the polyimide disclosed by Woo (which is a polyamide-imide due to the TPC reactant) does not contain a unit derived from a silicon-containing diamine according to instant formula 1. 
Eguchi discloses a polyamide film used as an optical member excellent in transparency, heat resistance and adhesion (abstract). In particular, Eguchi discloses a polyamide prepared from diamines including TFDB and a silicon-containing diamine (see first page of original):

    PNG
    media_image3.png
    186
    373
    media_image3.png
    Greyscale

Eguchi names suitable silicon-containing diamines, including (original page 9): 

    PNG
    media_image4.png
    113
    353
    media_image4.png
    Greyscale

Eguchi teaches that, from the viewpoint of forming a polyamide having excellent adhesion, the mole fraction of the units of formula II derived from the silicon-containing diamine is at least 0.01 and 0.30 or less (translation p 3). 
Similarly, Araki discloses a substrate and touch panel [0002] comprising an organic thin layer [0022], wherein suitable resins for forming the organic thin layer include polyimides and polyamideimides [0046]. Araki teaches that using a silicon-atom containing diamine, such as 1,3-bis(3-aminopropyl)tetramethyldisiloxane, as the diamine component serves to improve adhesion to the ground substrate, and that the silicon atom-containing diamines are preferably used in an amount of from 1-30 mol% relative to the total diamine components [0060]. 
The 1,3-bis(3-aminopropyl)tetramethyldisiloxane (herein “DSX”) named by Araki and taught by Eguchi on p 9, has a structure according to instant chemical formula 1 as recited in instant claims 1-3 wherein L1 and L2 are propylene groups, and Ra-d are methyl groups. 
In light of Eguchi’s and Araki’s disclosures, the person having ordinary skill in the art would have been motivated to incorporate a silicon-containing monomer into a polyamide-imide prepared from fluorine-containing monomers (such as 6FDA and TFDB) in order to improve the adhesion of the polymer to adjacent layers. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide from TFDB, 6FDA, BPDA and TPC, as disclosed by Woo, by replacing 1-30 mol% of the TFDB with a silicon-containing diamine such as DSX, as taught by Eguchi and Araki, in order to improve the adhesion of Woo’s polyamideimide film.
With regard to the amount of siloxane diamine (instant formula 1) relative to the total amount of siloxane diamine and TFDB diamine of instant formula 2:
As established above, Eguchi and Araki teach an amount of silicon-containing diamine ranging from 1-30 mole percent, based on the total amount of diamine. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamideimide from 6FDA, BPDA and TPC as dianhydrides and dicarbonyl monomers, and from TFDB and DSX as diamine monomers, as suggested by modified Woo, by utilizing any appropriate amount of DSX within Eguchi or Araki’s preferred range of 1-30 mol% of the diamines, including an amount of 30 mol%, which falls within the presently claimed range of 30 to less than 50 mol% (claim 1) or 30-40 mol% (claim 10), in order to improve adhesion. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
With regard to the recited total amounts of formula 2 diamine and formula 3 dicarbonyl compound, relative to the total amount of compounds of formulas 1-3, 6FDA and BPDA:
As established above, modified Woo suggests incorporating silicon-containing diamine (e.g., DSX) in an amount of 30 mol% of total diamines (e.g., DSX + TFDB). The table below shows the molar amounts of each of the monomers utilized by Woo in example 1 [0050], as well as the molar amounts of the monomers if 30 mol % of the TFDB were replaced by DSX. As shown by the table below, for an amount of 30 mol% DSX, the total amount of diamine of formula 2 (TFDB) and dicarbonyl of formula 3 (TPC) is 60 mol%, which is greater than 50 mol% based on the total compounds. 


    PNG
    media_image2.png
    157
    579
    media_image2.png
    Greyscale

As to the presently recited article and properties: Woo discloses that the resin is used to form a transparent film useful in a cover substrate in a flexible device [0001], and discloses display devices as requiring flexible cover substrates [0002-3]. Therefore modified Woo suggests a display device comprising a film (i.e., an article) comprising the polyamide-imide copolymer. Woo is silent as to the presently recited properties.
However, modified Woo suggests a polyamide-imide having substantially the same structure as recited in the present claims (as established above) and as described in the instant examples (i.e., same monomers in substantially the same proportion). 
With regard to refractive index, as established above, modified Woo suggests a polyamide-imide from 6FDA, BPDA and TPC as dianhydrides and dicarbonyl monomers, from TFDB and DSX as diamine monomers, and having 30 mol% DSX based on the total diamine. Instant examples 4 and 6 show that, for a polyamide-imide having the same monomers as suggested by modified Woo and having 30 mol% DSX, the refractive index is 1.61-1.63. There is reasonable basis to conclude, therefore, that a polyamide-imide having 30 mol% DSX, as suggested by modified Woo, has a refractive index substantially similar to instant examples 4 and 6 (i.e., 1.61-1.63), and therefore 1.63 or less.
With regard to toughness, as set forth above, modified Woo suggests a resin according to TPC/6FDA/BPDA/TFDB/DSX wherein the molar ratio of TPC/(6FDA+BPDA) is just below 50:50. The copolymers exemplified in the instant specification (Table 1) which have a TPC/(6FDA+BPDA) ratio most similar to the ratio of modified Woo are the copolymers of instant examples 3-5 and comparative example 3, which have ratios ranging from 40:60 to 50:50. Every instant inventive and comparative example copolymer having a TPC/dianhydride ratio ranging from 40:60 to 50:50 has a toughness above the presently recited minimum of 1152. Of the examples having 30 mol% DSX (i.e., 4 and 6), instant example 4 (which has a toughness of 1384) appears to be the closest representation of the copolymer suggested by modified Woo, as the TPC/dianhydride ratio is closer to “just below 50:50.” There is reasonable basis to conclude, therefore, that Woo suggests a copolymer having properties, including toughness, which are substantially similar to the properties of the copolymers of instant example 4 (and which therefore has a toughness above 1152 as presently recited).

Claims 1-3, 7, 10, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2014/0338959) in view of Sakayori et al (US 2019/0375894).
As to claims 1-3, 7, 10, 11 and 20, Jung discloses a transparent polyimide useful as a substrate in a flexible display device [0001-3, 22]. Jung exemplifies [0062] a polyimide prepared from aromatic diamine TFDB (i.e., a diamine according to instant formula 2), dianhydrides 6FDA (0.03 mol) and BPDA (0.03 mol), and dicarbonyl compound TPC (diacid chloride according to instant formula 3 and as recited in claim 
Jung fails to teach utilizing a siloxanediamine, and therefore, the polyimide disclosed by Jung (which is a polyamide-imide due to the TPC reactant) does not contain a unit derived from a silicon-containing diamine according to instant formula 1. 
Sakayori teaches a polyimide film [0020] which is useful as a surface material for a display [0019]. Sakayori teaches that polyimide film is considered to have excellent restorability when repeatedly bent and unbent [0047], but that conventional transparent polyimide has a difficulty in returning to flatness after being kept bent for a long period of time [0048]. Sakayori teaches that substrates and surface materials for flexible displays are required to have resistance to repeated bending [0052], and enough surface hardness for a protection film [0055]. Sakayori teaches that by introducing a flexible molecular framework containing one or two silicon atoms between aromatic rings, a polyimide film can be produced which has a controlled glass transition temperature, while also keeping the elastic modulus derived from the aromatic ring. The increase in flex resistance is attributed to the introduction of certain amounts of the flexible molecular framework, which reduces stress caused by molecular motion. Sufficient surface hardness is maintained by limiting the flexible framework to a diamine having one or two silicon atoms [0056]. 
Sakayori teaches the following structural formula of the diamine containing two silicon atoms [0068]:

    PNG
    media_image1.png
    155
    311
    media_image1.png
    Greyscale

wherein L can be a direct bond, R10 is a monovalent hydrocarbon group containing up to 20 carbon atoms (preferably a methyl [0073]), and R11 is a divalent hydrocarbon group containing 1-20 carbon atoms (preferably an alkylene group containing 2-4 carbons [0079]). Sakayori further names three preferred silicon atom-containing diamines, including 1,3-bis(3-aminopropyl)tetramethyldisiloxane (herein “DSX”) [0112], which has a structure according to instant chemical formula 1 as recited in instant claims 1-3 wherein L1 and L2 are propylene groups, and Ra-d are methyl groups. Sakayori teaches that 10-50 mol% of the total diamine residues are the diamines containing silicon atoms, and 50-90 mol% are diamines containing an aromatic ring [0088-90]. Sakayori teaches that, from a viewpoint of increasing adhesion, it is more preferable that 20 mol% or more of diamines contain silicon atoms, and from a view point of increasing surface hardness and light transmittability, it is more preferable that 40 mol% or less of the total diamines contain silicon atoms [0088]. 
In light of Sakayori’s disclosure, the person having ordinary skill in the art would have been motivated to incorporate a silicon-containing monomer into a polyimide prepared from fluorine-containing monomers (such as 6FDA and TFDB) in order to maintain the desired colorlessness and transparency, while also improving the adhesion of the polymer in a laminate and improving resistance to repeated bending. It would have been obvious to the person having ordinary skill in the art, therefore, to have 
With regard to the amount of siloxane diamine (instant formula 1) relative to the total amount of siloxane diamine and TFDB diamine of instant formula 2:
As established above, Sakayori teaches an amount of silicon-containing diamine ranging from 20-40 mole percent, based on the total amount of silicon-containing diamine and aromatic ring-containing diamine. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamideimide from 6FDA, BPDA and TPC as dianhydrides and dicarbonyl monomers, and from TFDB and DSX as diamine monomers, as suggested by modified Jung, by utilizing any appropriate amount of DSX within Sakayori’s preferred range of 20-40 mol% of the diamines, including an amount within the presently claimed range of 30 to less than 50 mol% (claim 1) or 30-40 mol% (claim 10), in order to improve adhesion and flex resistance, while also maintaining surface hardness, as described by Sakayori. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
With regard to the recited total amounts of formula 2 diamine and formula 3 dicarbonyl compound, relative to the total amount of compounds of formulas 1 to 3, 6FDA and BPDA:
As established above, modified Jung suggests incorporating silicon-containing diamine (e.g., DSX) in an amount of 30 mol% of total diamines (e.g., DSX + TFDB). The 

    PNG
    media_image5.png
    164
    598
    media_image5.png
    Greyscale

As to the presently recited article and properties: Jung discloses that the resin is used to form a transparent film useful in a cover substrate in a flexible device [0037], and discloses that the film can be used for flexible display substrates [0039]. Therefore modified Jung suggests a display device comprising a film (i.e., an article) comprising the polyamide-imide copolymer. Jung is silent as to the presently recited properties.
However, modified Jung suggests a polyamide-imide having substantially the same structure as recited in the present claims (as established above) and as described in the instant examples (i.e., same monomers in substantially the same proportion). With regard to refractive index, as established above, modified Jung suggests a polyamide-imide from 6FDA, BPDA and TPC as dianhydrides and dicarbonyl monomers .

Claims 1-3, 7, 10, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2014/0338959) in view of Eguchi et al (JP 2014/025038; included machine translation cited herein) and Araki et al (US 2015/0370358).
As to claims 1-3, 7, 10, 11 and 20, Jung discloses a transparent polyimide useful as a substrate in a flexible display device [0001-3, 22]. Jung exemplifies [0062] a polyimide prepared from aromatic diamine TFDB (i.e., a diamine according to instant formula 2), dianhydrides 6FDA (0.03 mol) and BPDA (0.03 mol), and dicarbonyl compound TPC (diacid chloride according to instant formula 3 and as recited in claim 7). The molar ratio of TPC to dianhydride (i.e., 6FDA+BPDA) is 0.004:0.006, i.e., 40:60, and therefore falls within the range recited in instant claim 1, and corresponds to the ratio recited in claim 11. 
Jung fails to teach utilizing a siloxanediamine, and therefore, the polyimide disclosed by Jung (which is a polyamide-imide due to the TPC reactant) does not contain a unit derived from a silicon-containing diamine according to instant formula 1. 
Eguchi discloses a polyamide film used as an optical member excellent in transparency, heat resistance and adhesion (abstract). In particular, Eguchi discloses a polyamide prepared from diamines including TFDB and a silicon-containing diamine (see first page of original):

    PNG
    media_image3.png
    186
    373
    media_image3.png
    Greyscale

Eguchi names suitable silicon-containing diamines, including (original page 9): 

    PNG
    media_image4.png
    113
    353
    media_image4.png
    Greyscale

Eguchi teaches that, from the viewpoint of forming a polyamide having excellent adhesion, the mole fraction of the units of formula II derived from the silicon-containing diamine is at least 0.01 and 0.30 or less (translation p 3). 
Similarly, Araki discloses a substrate and touch panel [0002] comprising an organic thin layer [0022], wherein suitable resins for forming the organic thin layer include polyimides and polyamideimides [0046]. Araki teaches that using a silicon-atom 
The 1,3-bis(3-aminopropyl)tetramethyldisiloxane (herein “DSX”) named by Araki and taught by Eguchi on p 9, has a structure according to instant chemical formula 1 as recited in instant claims 1-3 wherein L1 and L2 are propylene groups, and Ra-d are methyl groups. 
In light of Eguchi’s and Araki’s disclosures, the person having ordinary skill in the art would have been motivated to incorporate a silicon-containing monomer into a polyamide-imide in order to improve the adhesion of the polymer to adjacent layers. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide from TFDB, 6FDA, BPDA and TPC, as disclosed by Jung, by replacing a portion of the TFDB with a silicon-containing diamine such as DSX, as taught by Eguchi and Araki, in order to improve the adhesion of Jung’s polyamideimide film.
With regard to the amount of siloxane diamine (instant formula 1) relative to the total amount of siloxane diamine and TFDB diamine of instant formula 2:
As established above, Eguchi and Araki teach an amount of silicon-containing diamine ranging from 1-30 mole percent, based on the total amount of diamine. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamideimide from 6FDA, BPDA and TPC as dianhydrides and dicarbonyl monomers, and from TFDB and DSX as diamine monomers, as suggested by modified prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
With regard to the recited total amounts of formula 2 diamine and formula 3 dicarbonyl compound, relative to the total amount of compounds of formulas 1 to 3, 6FDA and BPDA:
As established above, modified Jung suggests incorporating silicon-containing diamine (e.g., DSX) in an amount of 30 mol% of total diamines (e.g., DSX + TFDB). The table below shows the molar amounts of each of the monomers utilized by Jung in example 4 [0062], as well as the molar amounts of the monomers if 30 mol % of the TFDB were replaced by DSX. As shown by the table below, for an amount of 30 mol% DSX, the total amount of diamine of formula 2 (TFDB) and dicarbonyl of formula 3 (TPC) is 55 mol%, which is greater than 50 mol% based on the total compounds. 


    PNG
    media_image5.png
    164
    598
    media_image5.png
    Greyscale

As to the presently recited article and properties: Jung discloses that the resin is used to form a transparent film useful in a cover substrate in a flexible device [0037], and discloses that the film can be used for flexible display substrates [0039]. Therefore 
However, modified Jung suggests a polyamide-imide having substantially the same structure as recited in the present claims (as established above) and as described in the instant examples (i.e., same monomers in substantially the same proportion). With regard to refractive index, as established above, modified Jung suggests a polyamide-imide from 6FDA, BPDA and TPC as dianhydrides and dicarbonyl monomers (in a 60:40 ratio), from TFDB and DSX as diamine monomers, and having 30 mol% DSX based on the total diamine. Instant example 4 shows that, for a polyamide-imide having the same monomers as suggested by modified Jung and having 30 mol% DSX, and having a 40:60 dicarbonyl:dianhydride ratio, the refractive index is 1.62 and the toughness is 1384. There is reasonable basis to conclude, therefore, that a polyamide-imide having 30 mol% DSX, as suggested by modified Jung, has a refractive index substantially similar to instant example 4, and therefore 1.63 or less, and a toughness substantially similar to instant example 4, and therefore greater than 1152.


Claims 1-3, 7, 8, 10, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2014/0243482) in view of Sakayori et al (US 2019/0375894).
As to claims 1-3, 7, 10, 11 and 20, Park discloses a polyamide-imide copolymer and film utilized in the field of displays [0001-3]. Park exemplifies [Table 1, examples 4-7] a polyimide prepared from aromatic diamine TFDB (i.e., a diamine according to 
In particular, in examples 4-7 of Table 1, the molar ratio of TPC to dianhydride (i.e., 6FDA+BPDA) is 0.10:0.10, i.e., 50:50, and therefore falls just outside the range recited in instant claim 1 (i.e., just above the presently recited maximum of “less than 50:50”). However, case law has established that a prima facie case of obviousness is established where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05 I. Given that the claimed range of “40:60 to less than 50:50” and the molar ratio of 50:50 exemplified by Park are so mathematically close that the difference between the claimed range and prior art is virtually negligible, a prima facie case of obviousness exists, absent any showing of unexpected results or criticality. 
Alternatively (and particularly with regard to the ratio of 40:60 recited in claim 11), Park teaches that the mole ratio of the dicarbonyl compound (TPC) to the sum of the dianhydrides is 0.2-0.8:0.8-0.2, so that the characteristics of the polyimide component (thermal and mechanical) and polyamide component (optical) can be meaningfully exhibited and optimized [0012-4]. It would have been obvious to the person having ordinary skill in the art, therefore, to have selected any appropriate ratio of TPC:dianhydride within the range disclosed by Park in order to achieve the desired balance of optical, thermal and mechanical characteristics, including a ratio of 40:60 as presently recited.
Park fails to teach utilizing a siloxanediamine, and therefore, the polyimide disclosed by Park (which is a polyamide-imide due to the TPC reactant) does not contain a unit derived from a silicon-containing diamine according to instant formula 1. 
Sakayori teaches a polyimide film [0020] which is useful as a surface material for a display [0019]. Sakayori teaches that polyimide film is considered to have excellent restorability when repeatedly bent and unbent [0047], but that conventional transparent polyimide has a difficulty in returning to flatness after being kept bent for a long period of time [0048]. Sakayori teaches that substrates and surface materials for flexible displays are required to have resistance to repeated bending [0052], and enough surface hardness for a protection film [0055]. Sakayori teaches that by introducing a flexible molecular framework containing one or two silicon atoms between aromatic rings, a polyimide film can be produced which has a controlled glass transition temperature, while also keeping the elastic modulus derived from the aromatic ring. The increase in flex resistance is attributed to the introduction of certain amounts of the flexible molecular framework, which reduces stress caused by molecular motion. Sufficient surface hardness is maintained by limiting the flexible framework to a diamine having one or two silicon atoms [0056]. 
Sakayori teaches the following structural formula of the diamine containing two silicon atoms [0068]:

    PNG
    media_image1.png
    155
    311
    media_image1.png
    Greyscale

wherein L can be a direct bond, R10 is a monovalent hydrocarbon group containing up to 20 carbon atoms (preferably a methyl [0073]), and R11 is a divalent hydrocarbon group containing 1-20 carbon atoms (preferably an alkylene group containing 2-4 carbons [0079]). Sakayori further names three preferred silicon atom-containing diamines, including 1,3-bis(3-aminopropyl)tetramethyldisiloxane (herein “DSX”) [0112], which has a structure according to instant chemical formula 1 as recited in instant claims 1-3 wherein L1 and L2 are propylene groups, and Ra-d are methyl groups. Sakayori teaches that 10-50 mol% of the total diamine residues are the diamines containing silicon atoms, and 50-90 mol% are diamines containing an aromatic ring [0088-90]. Sakayori teaches that, from a viewpoint of increasing adhesion, it is more preferable that 20 mol% or more of diamines contain silicon atoms, and from a view point of increasing surface hardness and light transmittability, it is more preferable that 40 mol% or less of the total diamines contain silicon atoms [0088]. 
In light of Sakayori’s disclosure, the person having ordinary skill in the art would have been motivated to incorporate a silicon-containing monomer into a polyimide prepared from fluorine-containing monomers (such as 6FDA and TFDB) in order to maintain the desired colorlessness and transparency, while also improving the adhesion of the polymer in a laminate and improving resistance to repeated bending. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide from TFDB, 6FDA, BPDA and TPC, as disclosed by Park, by replacing a portion of the TFDB with a silicon-containing diamine such as DSX, as taught by Sakayori, in order to improve the flex resistance and the adhesion of Park’s polyimide film.
With regard to the amount of siloxane diamine (instant formula 1) relative to the total amount of siloxane diamine and TFDB diamine of instant formula 2:
As established above, Sakayori teaches an amount of silicon-containing diamine ranging from 20-40 mole percent, based on the total amount of silicon-containing diamine and aromatic ring-containing diamine. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamideimide from 6FDA, BPDA and TPC as dianhydrides and dicarbonyl monomers, and from TFDB and DSX as diamine monomers, as suggested by modified Park, by utilizing any appropriate amount of DSX within Sakayori’s preferred range of 20-40 mol% of the diamines, including an amount within the presently claimed range of 30 to less than 50 mol% (claim 1) or 30-40 mol% (claim 10), in order to improve adhesion and flex resistance, while also maintaining surface hardness, as described by Sakayori. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
With regard to the recited total amounts of formula 2 diamine and formula 3 dicarbonyl compound, relative to the total amount of compounds of formulas 1-3, 6FDA and BPDA:
As established above, modified Park suggests incorporating silicon-containing diamine (e.g., DSX) in an amount of 30 mol% of total diamines (e.g., DSX + TFDB). The table below shows the molar amounts of each of the monomers utilized by Park in example 7 [0053], as well as the molar amounts of the monomers if 30 mol % of the TFDB were replaced by DSX. As shown by the table below, for an amount of 30 mol% DSX, the total amount of diamine of formula 2 (TFDB) and dicarbonyl of formula 3 

    PNG
    media_image6.png
    164
    594
    media_image6.png
    Greyscale

As to the presently recited article and properties: Park discloses that the resin is used to form a film useful in the fields of displays [0003].Therefore modified Park suggests a display device comprising a film (i.e., an article) comprising the polyamide-imide copolymer. Park is silent as to the presently recited properties.
However, modified Park suggests a polyamide-imide having substantially the same structure as recited in the present claims (as established above) and as described in the instant examples (i.e., same monomers in substantially the same proportions). With regard to refractive index, as established above, modified Park suggests a polyamide-imide from 6FDA, BPDA and TPC as dianhydrides and dicarbonyl monomers (in a TPC:dianhydride ratio of just below 50:50 or 40:60), and from TFDB and DSX as diamine monomers (having 30-40 mol% DSX based on the total diamine). 
Instant examples 4 and 5 show that, for a polyamide-imide having the same monomers as suggested by modified Park and having 30 or 40 mol% DSX, and having a 40:60 dicarbonyl:dianhydride ratio, the refractive index is 1.62 and 1.63, respectively, 
As to claim 8, modified Park suggests an article according to claim 1, as set forth above. In example 7 of Table 1, the molar ratio of BPDA to 6FDA is 0.02:0.08, i.e., 1:4, and therefore falls just outside the range recited in instant claim 8 (i.e., just below the presently recited minimum of “1:greater than 4”). However, case law has established that a prima facie case of obviousness is established where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05 I. Given that the claimed range of “1:greater than 4 to less than 6” and the molar ratio of 1:4 exemplified by Park are so mathematically close that the difference between the claimed range and prior art is virtually negligible, a prima facie case of obviousness exists, absent any showing of unexpected results or criticality. 
Alternatively, Park teaches that the molar ratio of the units derived from 6FDA:BPDA may be 1:0.2~4, and that when the molar ratio is 0.2 or more, thermal expansion coefficient (CTE) and surface hardness are improved, and when the ratio is 4 or less, average transmissivity and yellowness are maintained excellent [0015]. 
It would have been obvious to the person having ordinary skill in the art, therefore, to have selected any appropriate ratio of 6FDA:BPDA within the range disclosed by Park in order to achieve the desired balance of thermal and mechanical .

Claims 1-3, 7, 8, 10, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2014/0243482) in view of Eguchi et al (JP 2014/025038; included machine translation cited herein) and Araki et al (US 2015/0370358).
As to claims 1-3, 7, 10, 11 and 20, Park discloses a polyamide-imide copolymer and film utilized tin the field of displays [0001-3]. Park exemplifies [Table 1, examples 4-7] a polyimide prepared from aromatic diamine TFDB (i.e., a diamine according to instant formula 2), dianhydrides 6FDA and BPDA, and dicarbonyl compound TPC (diacid chloride according to instant formula 3 and as recited in claim 7). 
In particular, in examples 4-7 of Table 1, the molar ratio of TPC to dianhydride (i.e., 6FDA+BPDA) is 0.10:0.10, i.e., 50:50, and therefore falls just outside the range recited in instant claim 1 (i.e., just above the presently recited maximum of “less than 50:50”). However, case law has established that a prima facie case of obviousness is established where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05 I. Given that the claimed range of “40:60 to less than 50:50” and the molar ratio of 50:50 exemplified by Park are so mathematically close that the difference between the claimed range and prior art is virtually negligible, a prima facie
Alternatively (and particularly with regard to the ratio of 40:60 recited in claim 11), Park teaches that the mole ratio of the dicarbonyl compound (TPC) to the sum of the dianhydrides is 0.2-0.8:0.8-0.2, so that the characteristics of the polyimide component (thermal and mechanical) and polyamide component (optical) can be meaningfully exhibited and optimized [0012-4]. It would have been obvious to the person having ordinary skill in the art, therefore, to have selected any appropriate ratio of TPC:dianhydride within the range disclosed by Park in order to achieve the desired balance of optical, thermal and mechanical characteristics, including a ratio of 40:60 as presently recited.
Park fails to teach utilizing a siloxanediamine, and therefore, the polyimide disclosed by Park (which is a polyamide-imide due to the TPC reactant) does not contain a unit derived from a silicon-containing diamine according to instant formula 1. 
Eguchi discloses a polyamide film used as an optical member excellent in transparency, heat resistance and adhesion (abstract). In particular, Eguchi discloses a polyamide prepared from diamines including TFDB and a silicon-containing diamine (see first page of original):

    PNG
    media_image3.png
    186
    373
    media_image3.png
    Greyscale

Eguchi names suitable silicon-containing diamines, including (original page 9): 

    PNG
    media_image4.png
    113
    353
    media_image4.png
    Greyscale

Eguchi teaches that, from the viewpoint of forming a polyamide having excellent adhesion, the mole fraction of the units of formula II derived from the silicon-containing diamine is at least 0.01 and 0.30 or less (translation p 3). 
Similarly, Araki discloses a substrate and touch panel [0002] comprising an organic thin layer [0022], wherein suitable resins for forming the organic thin layer include polyimides and polyamideimides [0046]. Araki teaches that using a silicon-atom containing diamine, such as 1,3-bis(3-aminopropyl)tetramethyldisiloxane, as the diamine component serves to improve adhesion to the ground substrate, and that the silicon atom-containing diamines are preferably used in an amount of from 1-30 mol% relative to the total diamine components [0060]. 
The 1,3-bis(3-aminopropyl)tetramethyldisiloxane (herein “DSX”) named by Araki and taught by Eguchi on p 9, has a structure according to instant chemical formula 1 as recited in instant claims 1-3 wherein L1 and L2 are propylene groups, and Ra-d are methyl groups. 
In light of Eguchi’s and Araki’s disclosures, the person having ordinary skill in the art would have been motivated to incorporate a silicon-containing monomer into a polyamide-imide in order to improve the adhesion of the polymer to adjacent layers. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide from TFDB, 6FDA, BPDA and TPC, as disclosed by Park, by replacing a portion of the TFDB with a silicon-containing diamine such as DSX, as 
With regard to the amount of siloxane diamine (instant formula 1) relative to the total amount of siloxane diamine and TFDB diamine of instant formula 2:
As established above, Eguchi and Araki teach an amount of silicon-containing diamine ranging from 1-30 mole percent, based on the total amount of silicon-containing diamine and aromatic ring-containing diamine. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamideimide from 6FDA, BPDA and TPC as dianhydrides and dicarbonyl monomers, and from TFDB and DSX as diamine monomers, as suggested by modified Park, by utilizing any appropriate amount of DSX within a range of 1-30 mol% of the diamines, including 30 mol%, which falls within the presently claimed range of 30 to less than 50 mol% (claim 1) and within the presently claimed range of 30-40 mol% (claim 10), in order to improve adhesion. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
With regard to the recited total amounts of formula 2 diamine and formula 3 dicarbonyl compound, relative to the total amount of compounds of formulas 1-3, 6FDA and BPDA:
As established above, modified Park suggests incorporating silicon-containing diamine (e.g., DSX) in an amount of 30 mol% of total diamines (e.g., DSX + TFDB). The table below shows the molar amounts of each of the monomers utilized by Park in example 7 [0053], as well as the molar amounts of the monomers if 30 mol % of the TFDB were replaced by DSX. As shown by the table below, for an amount of 30 mol% 

    PNG
    media_image6.png
    164
    594
    media_image6.png
    Greyscale

As to the presently recited article and properties: Park discloses that the resin is used to form a film useful in the fields of displays [0003].Therefore modified Park suggests a display device comprising a film (i.e., an article) comprising the polyamide-imide copolymer. Park is silent as to the presently recited properties.
However, modified Park suggests a polyamide-imide having substantially the same structure as recited in the present claims (as established above) and as described in the instant examples (i.e., same monomers in substantially the same proportions). With regard to refractive index, as established above, modified Park suggests a polyamide-imide from 6FDA, BPDA and TPC as dianhydrides and dicarbonyl monomers (in a TPC:dianhydride ratio of just below 50:50 or 40:60), and from TFDB and DSX as diamine monomers (having 30 mol% DSX based on the total diamine). 
Instant example 4 shows that, for a polyamide-imide having the same monomers as suggested by modified Park and having 30 mol% DSX, and having a 40:60 dicarbonyl:dianhydride ratio, the refractive index is 1.63, and the toughness is 1384. There is reasonable basis to conclude, therefore, that a polyamide-imide having 30 mol% DSX and a 40:60 TPC:dianhydride ratio, as suggested by modified Park, has a 
As to claim 8, modified Park suggests an article according to claim 1, as set forth above. In example 7 of Table 1, the molar ratio of BPDA to 6FDA is 0.02:0.08, i.e., 1:4, and therefore falls just outside the range recited in instant claim 8 (i.e., just below the presently recited minimum of “1:greater than 4”). However, case law has established that a prima facie case of obviousness is established where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05 I. Given that the claimed range of “1:greater than 4 to less than 6” and the molar ratio of 1:4 exemplified by Park are so mathematically close that the difference between the claimed range and prior art is virtually negligible, a prima facie case of obviousness exists, absent any showing of unexpected results or criticality. 
Alternatively, Park teaches that the molar ratio of the units derived from 6FDA:BPDA may be 1:0.2~4, and that when the molar ratio is 0.2 or more, thermal expansion coefficient (CTE) and surface hardness are improved, and when the ratio is 4 or less, average transmissivity and yellowness are maintained excellent [0015]. 
It would have been obvious to the person having ordinary skill in the art, therefore, to have selected any appropriate ratio of 6FDA:BPDA within the range disclosed by Park in order to achieve the desired balance of thermal and mechanical characteristics (CTE and surface hardness) and optical characteristics (transmissivity, yellowness), including, e.g., a 6FDA:BPDA ratio of 1:0.2 (equivalent to a BPDA:6FDA molar ratio of 1:5), which falls within the range recited in present claim 8.


Response to Arguments
Applicant’s arguments filed 3/10/21 have been fully considered.
The rejections above are substantially similar to the rejections set forth in the previous action mailed 12/14/2020. Modifications were made to reflect the incorporation of dependent claims in to claim 1 and/or to reflect narrowing of claimed ranges. However, the gist of the rejections remains similar, and Applicant’s arguments are relevant to the modified rejections above.
With regard to the rejection over Woo in view of Sakayori:
Applicant argues (pp 10-11) that arriving at the present claim requires an optimal selection of TFDB:DSX mole ratio, and an optimal selection of the dicarbonyl:dianhydride mole ratio, and that these two selections provide the required optical refractive index and toughness properties. Applicant argues that the teachings of the prior art are not sufficient to satisfy the reasonable expectation of success element of section 103, particularly in view of the high unpredictability of compositional chemistry.
However, with regard to the selection of dicarbonyl:dianhydride, the primary reference, Woo, exemplifies a ratio of 50:50. As discussed in the rejection above, the claimed end point of “less than 50:50” encompasses values which are so mathematically close to Woo’s exemplified ratio of 50:50 that the difference is virtually negligible. Applicant has not provided any evidence that a ratio of, e.g., 49.999:50.000, which falls within the claimed range less than 50:50, is associated with unexpected results or criticality 
With regard to the selection of TFDB:DSX, Applicant provides a summary of the data in Table 2 of Sakayori, and concludes that one would have had no reasonable basis to select a ratio of 70:30 or 60:40 over the other ratios (90:10, 85:15 and 80:20) exemplified by Sakayori. The examiner respectfully disagrees. 
Table 2 of Sakayori provides an overview showing how changing the molar percentage of Si-containing diamine affects a variety of different properties. For some of the properties in table 2, it is not clear that there is a statistically significant difference over the range of example polyimides. For instance, it is not clear that meaningful differences in light transmittance, tensile modulus and young’s modulus exist among polyimide films 1, 2, 3 and 4 (i.e., ratios ranging from 90:10 to 70:30). Furthermore, while no clear trend is seen with regard to pencil hardness or adhesion, the data does show that both properties remain acceptable within the range of 15-50 mol% DSX. 
However, at least two properties in Sakayori’s table 2 follow very clear trends: birefringence index and glass transition temperature. As the amount of silicon-containing diamine increases, birefringence index decreases (which, as Applicant notes on p 11 point 2 of the remarks, is considered desirable). Furthermore, as the amount of silicon-containing diamine increases, glass transition temperature decreases. Therefore, when replacing a portion of TFDB with silicon-containing diamine (DSX) in order to g) is of greater importance than low birefringence, the person having ordinary skill in the art would have been motivated to select DSX amounts closer to the 20% endpoint of Sakayori’s preferred range of 20-40%. 
In other words, Sakayori’s disclosure establishes that one would have had a reasonable expectation of success in replacing 20-40% of TFDB with DSX in order to provide flex resistance and adhesion to a polyimide film. Sakayori further provides sufficient guidance (particularly in Table 2) such that one would have been able to predict the manner in which various other properties (particularly birefringence and glass transition temperature) change as the amount of DSX varies within Sakayori’s preferred range. Therefore, Applicant’s argument (that the modification of Woo with the teaching of Sakayori does not satisfy the reasonable expectation of success element of section 103 due to unpredictability) is not persuasive.
With regard to the rejection over Woo in view of Eguchi and Araki:
Applicant argues (pp 12-13) that unlike Woo, the Eguchi polyimides are prepared in the absence of any dianhydride, and therefore one would recognize that one is dealing with two very different polyimides with very different properties of interest. 
Primary reference Woo is drawn to a polyamide-imide copolymer having both amide units (derived from reaction of diamine and dicarbonyl monomers) and imide units (derived from reaction of diamine and dianhydrides).
Secondary reference Eguchi was cited for a disclosure of utilizing a silicon-containing diamine. As noted by Applicant, the polymer of Eguchi does not have any units derived from reaction of diamine and dianhydride. Rather, Eguchi is drawn to polyamides (which are formed from reaction of diamine and dicarbonyl compounds). The other secondary reference cited for a disclosure of silicon-containing diamine, Araki, describes the effect of utilizing Si-containing diamine in both polyimides (i.e., polymers derived from diamine and dianhydrides) and polyamide-imide copolymers. Despite the differences in the comonomers being reacted with diamine, the teachings in Eguchi and Araki with regard to replacement of a portion of diamine with a silicon atom-containing diamine are similar: both teach utilizing DSX in amounts ranging up to 30 mol% of the diamine component in order to improve adhesion.
As evidenced by the cited secondary references, it was known in the art to utilize DSX as part of the diamine component in order to improve adhesion in polyamides (Eguchi), in polyimides (Araki), and in polyamide-imides (Araki). Eguchi and Araki were both cited as secondary references to show that use of DSX as a portion of the diamine component was a known technique for improving adhesion in the type of copolymer disclosed by Woo (polyamide-imide) as well as in the respective homopolymers thereof (polyamide and polyimide). Therefore, Applicant’s argument that Eguchi and Woo deal with very different polymers with very different properties of interest is unpersuasive, as Eguchi and Araki establish that one would have had a reasonable expectation of 
Applicant argues (p 13) that while Araki does teach adding DSX in amounts of 1-30 mol% in [0060], one would have recognized that the diamine components of greater interest to Araki are those named in [0057] of Araki. The examiner is confused by this argument. The diamines named in [0057] of Araki are the diamines considered by Araki to be suitable for forming the disclosed polymers. Araki teaches that it is preferred to utilize 50 mol% or more aromatic diamines when heat resistance is required, and specifically names 2,2’-ditrifluoromethyl-4,4’-diaminobiphenyl (i.e., TFDB, the same diamine utilized in Woo) as an example of the diamine component. Araki’s teaching in [0060] to utilize 1-30 mol% DSX to improve adhesion in no way contradicts Araki’s teaching in [0057] to use an aromatic diamine such as TFDB as the main diamine component. Therefore, Applicant’s argument that Araki would have led one to modify Woo with a different diamine than DSX is not persuasive.
Applicant further argues (p 13) that Araki exemplifies use of BAHF in combination with less than 5 mol% DSX. However, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123). Araki’s example in no way discourages or teaches away from the use of DSX in higher amounts or in combination with a different diamine.
With regard to the rejections over Jung (in view of Sakayori and in view of Eguchi/Araki):
Applicant traverses (pp 13-14) the rejections over Jung in view of Sakayori and over Jung in view of Eguchi/Araki for the same reasons set forth with regard to the 
The examiner’s response is therefore substantially the same as set forth above for the rejections over Woo, with the following additional comment: Jung’s exemplified polyamide-imide has a dicarbonyl:dianhydride ratio of 40:60. Therefore, Jung discloses a ratio which falls within the range recited in claim 1, which is the ratio recited in claim 11, and which is the same as the ratio of the polymers of instant examples 4 and 5 (which have properties within the presently claimed ranges). Therefore, while Woo is the closest prior art to the presently claimed polymers having a dicarbonyl:dianhydride ratio at the upper endpoint (“less than 50:50”) of the dicarbonyl:dianhydride ratio range recited in claim 1, Jung is the closest prior art for polymers having a dicarbonyl:dianhydride ratio at the lower endpoint (40:60) of the range recited in claim 1. In other words, while the rejections are similar in nature, the rejection over Jung in view of Sakayori is not cumulative to the rejection over Woo in view of Sakayori.
With regard to the rejection over Park in view of Sakayori:
Applicant traverses (pp 14-15) the rejections over Park in view of Sakayori and over Park in view of Eguchi/Araki for the same reasons set forth with regard to the rejection over Woo in view of Sakayori and Woo in view of Eguchi/Araki. Applicant argues that the rejections over Park are cumulative to the rejections over Woo. 
The examiner’s response is therefore substantially the same as set forth above for the rejections over Woo, with the following additional comment: As discussed in the rejection of record, compared to Woo and Jung, Park’s disclosure provides the most analysis and discussion with regard to how changing the ratios of 
With regard to claim 8:
Claim 8 has been rejected over Park in view of Sakayori, and over Park in view of Eguchi/Araki. Therefore, Applicant’s arguments with regard to the failure of Woo or Jung to disclose or suggest presently amended claim 8 are moot, as claim 8 is not rejected over Woo or Jung. 
Applicant acknowledges that Park discloses a range of BPDA:6FDA which overlaps the range recited in claim 8, but argues (p 15) that none of Park’s exemplified polyimides have a BPDA:6FDA ratio within the range recited in claim 8. However, as noted above, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123).
Applicant argues (pp 15-16) that Park’s data would guide away from the polyimide of example 7 because it has the highest CTE and hardness of 3H. However, Park’s examples, including example 7, illustrate trends and tradeoffs which are entirely consistent with Park’s disclosure in [0015]: as BPDA increases, thermal expansion coefficient (CTE) and surface hardness are improved; as 6FDA increases, average transmissivity and yellowness improve [0015]. Therefore, Park’s disclosure and examples provide data and trends showing a predictable tradeoff between thermal/mechanical properties and optical properties as the BPDA:6FDA ratio changes. 

Conclusion
Applicant's amendment necessitated the modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL KAHN/           Primary Examiner, Art Unit 1766